 In the Matter of C. A. SWANSON ANDSONS,EMPLOYERandINTER-NATIONAL UNION OF OPERATING ENGINEERS,LOCALS38-38A, PETI-TIONERCase No. 17-RC-266.-Decided January 26,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of engineers and apprenticeengineers,2 in the Company's Omaha, Nebraska, plant, excluding allsalaried and clerical employees of the Employer, watchmen andguards, production workers, and supervisors as defined in the Act.The Employer and the Intervenor contend : (1) that a contract be-1The Amalgamated Meat Cuttersand Butcher Workmenof North America, AFL, LocalN-271, hereinaftercalledIntervenor,was allowed to interveneat thehearing withoutobjection.*Reynolds, Murdock, and Gray.'Also knownas firemen.81 N. L. R. B., No. 54.321 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween the parties constitutes a bar to this proceeding; and 3 (2) thatbecause of previous collective bargaining history the subject employeesshould not be severed from the existing over-all unit of production andmaintenance employees.The Employer's Omaha plant consists of three units herein referredto as the Main, Creamery, and Gordon plants, all of which are engagedin the processing of dairy and poultry products.At the Main plant,the Employer carries on the business of eviscerating poultry, thecanning of poultry, and the cooling, freezing, and packing of poultry-It also maintains a public cold storage business.The Creamery plantcarries on the activity of churning cream into butter; and the Gordonplant is devoted to handling shell eggs.These eggs are candled,cartoned, and sold for retail trade.It appears that the Employer employs 17 engineers and apprenticeengineers, of which the Main plant has 8, the Creamery plant has 5,and the Gordon has 4, all of whom are engaged in the operation andmaintenance of refrigeration compressors, ice machine, deep freezerooms, and boilers. A city ordinance requires that engineers be licensedas a prerequisite to their employment as such, whereas apprenticeengineers are not subject to such requirement.The record discloses that engineers and apprentice engineers aredepartmentally separated and are under the supervision of one chiefengineer; that they receive a higher wage scale than the productionemployees directly connected with the Employer's operations; andthat they are not interchangeable with such employees, nor do theyparticipate in the production work of the Employer's operations.Onthe contrary, they perform work of caring for the refrigeration equip-ment, and maintaining the rooms, coolers, and freezers, at proper tem-peratures at all times.Apprentice engineers in addition to assistingthe engineers, also operate in each of the three plants, the boilers,which not only produce the steam required in the various departmentsof the Employer's operations, but also furnish the heat needed for thebuildings.It further appears that the Employer maintains for these'The contract claimed as a bar was executed on September 24, 1948. The previouscontract contained an automatic renewal clause for 12 months,and year to year thereafter,unless modified by mutual agreement of the parties,or terminated by either party givingwritten notice to the other of such intention to terminate not more than 60 days andnot less than 30 days prior to the end of such yearly period. Such notice was served bythe Intervenor on June 28,1948.On August 17, 1948, the Petitioner made its request forrecognition to the EmployerOn August 27, 1948, the petition was filed. On September9, 1948,the Intervenor submitted its list of changes to the Employer,and on September24, 1948, thepresent contract was executed.Inasmuch as the notice to the Employer was,timely under the contract,such notice prevented its automatic renewal.We find, there-fore,that the 1947 contract is not a bar to this proceeding.Matter of Remington RandInc, 78N. L. R B 181.Inasmuch as the 1948 agreement was executed subsequent to thefiling of the petition,it is not a bar to this proceeding.Matter of Southern Advance Bag'd Paper Co., Inc, 75N. L. R B. 614. C. A. SWANSONAND SONS323employees separate quarters, lockers, and dressing rooms togetherwith a separate departmental seniority list not in competition withproduction workers, since the engineers and apprentices are not con-sidered to be production employees.Although the Employer utilizes large quantities of steam and re-frigerated air in its operations, these products are not a componentof the end product of its operations.The Employer is therefore dis-tinguishable from public utility companies in which system-wideunits are favored by the Board.' In contrast with the employees ofsuch concerns, it appears that the functions of the present employeesare comparable to those of powerhouse employees who, despite aprevious history of collective bargaining on a broader basis, are heldseparable from an over-all unit if they desire.5In view of the lack of interchangeability of these employees withproduction employees, the separation of interests as evidenced by aseparate seniority list and the separate immediate supervision of engi-neers and apprentice engineers under the chief engineer, their func-tional independence with respect to the production employees, andupon the entire record in this case, we believe that engineers and ap-prentice engineers may constitute a homogeneous, readily identifiable,and functionally coherent group, appropriate herein for the purposesof collective bargaining.6Accordingly, we find that all engineers and apprentice engineers inthe Employer's Omaha, Nebraska, plant, excluding all salaried andclerical employees, watchmen and guards, production workers, profes-sional employees, and supervisors as defined in the Act, may constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.However, we shall make no final unit determination at this time, butshall first ascertain the desires of these employees as expressed in theelection hereinafter directed.If a majority vote for the Petitioner,they will be taken to have indicated their desire to constitute a sepa-rate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by se-cret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was4Matter of LynnGas ElectricCo., 78 N. L. R B 3.'Matter of Crocker, Burbank andCo., Assen.,80 N L. R. B. 774 ;andMatter of WorthyPaper Company Association,80 N. L.R. B. 19.9 See footnote5, supra.829595-50--vol. 81-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargain-ing, by International Union of Operating Engineers, Locals 38-38A.